Citation Nr: 1742458	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from November 1986 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This matter was remanded by the Board in May 2016.  A Supplemental Statement of the Case (SSOC) was issued in August 2016.
A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant has not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant's claimed bilateral hearing loss was not caused by or the result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant was afforded VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  The examinations were conducted by VA audiologists, medical professionals with the specialized expertise necessary to provide opinions in this case.  In addition, the examiners' opinions were predicated on a full reading of all available records, including the appellant's service treatment records, as well as evidence related to both in-service and post-service noise exposure.  The examiners also considered the appellant's post-service employment and other factors, and supported their opinions with rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that, in his December 2010 Notice of Disagreement (NOD), the appellant argued that the February 2010 and August 2010 examination reports were inconsistent and unreliable, and that a VA audiologist told him to raise his hand to affirm that he could hear a sound during testing even though he did not actually hear the sound.  As set forth in more detail below, the results of the February 2010, August 2010, and June 2016 examinations are not inconsistent with one another; rather, the Board finds that they are consistent and the opinions are sufficient upon which to decide the claim.  To the extent the appellant contends that the audiologists intentionally interfered with the integrity of the examination, the Board notes that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Notwithstanding any questions regarding the credibility of such assertions, the appellant's unsubstantiated allegations, standing alone, are insufficient to rebut the presumption that the results of the February 2010, August 2010, and June 2016 examinations are valid and accurate.

Moreover, as set forth in more detail below, the appellant has twice been afforded a VA examination for compensation purposes, but both examiners concluded that the test results were unreliable, given the appellant's failure to give maximal effort in the testing process.  The lack of full cooperation and effort on the part of the appellant is essentially tantamount to a complete failure to report for those evaluations because, although physically present, his lack of a genuine effort did not allow for the proper conducting of those examinations.  When this occurs, the regulations are quite clear; the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655.

The appellant has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

		i.  Hearing Loss

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).


III.  Analysis

	A.  Evidence

Service treatment records are negative for complaints of hearing loss.  The appellant's August 1986 enlistment medical examination was essentially normal.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
10
0
5
5
20

The appellant's August 1986 Report of Medical History was normal.  He stated that he was in good health and that he did not have, nor had he ever had, hearing loss.

December 1986 pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
0
10

September 1989 pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
5
10
10
10
5

The appellant's September 1990 separation medical examination was essentially normal.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
10
10
15

The appellant's September 1990 separation Report of Medical History was essentially normal.  He stated that he was in good health and that he did not have, nor had he ever had, hearing loss.

A February 2010 clinical note states that the appellant reported having experienced hearing loss for several years, and that it began during service.

Another February 2010 clinical note states that the appellant reported bilateral hearing loss, worse in the right ear than the left.  He reported bilateral tinnitus, lasting 30 minutes per day.  He stated that tinnitus had been present since he separated from service.  Ear infections, ear surgeries, and dizziness were denied.  Hearing sensitivity was within normal limits bilaterally.  Word recognition scores were 92 percent in the right ear and 96 percent in the left, although it is not clear whether the Maryland CNC Word List was used.  The tympanogram was type A bilaterally.  Acoustic reflexes were elevated or absent for the right ipsilateral; and they were elevated or absent probe left.  The appellant could not tolerate right contralateral testing, stating that it was too loud; therefore, testing was discontinued.  Initial test results were significantly elevated and inconsistent.  After much re-instruction, the reported results were obtained with good reliability.  An addendum states that while the appellant was checking out, following the testing, he and his brother were upset about the test results showing that the appellant's hearing was normal bilaterally. 

A statement from the appellant was received in March 2010.  He stated that his job duties consisted of refueling the ship's weapons team, working near the flight deck area, and being subjected to constant loud noises.  He reported that he had no hearing problems prior to joining the military.

A Statement in Support of Claim was received in May 2010.  The appellant reported that he was exposed to aircraft noise from 85 to 90 jets and 10 to 15 helicopters.  Although he did not work on the flight deck, he was close enough to the flight deck that he, and those he worked with, wore hearing protection.  He stated that he worked in law enforcement as a security officer for loss prevention upon discharge and had never worked in an environment with lots of loud noise as a civilian.

A statement from the appellant's brother was received in May 2010.  He reported that he observed the appellant experience hearing difficulties since separation from service, including when they would speak on the telephone.  The appellant primarily has trouble hearing others talking to him.  He also has to turn up his television loud.  The appellant told his brother that he taught himself to read lips, which helps him communicate.  He also told his brother that he had difficulty using two-way radios when working as a security guard because he could not hear his co-workers; and his co-workers complained that he was not responding to them.

The appellant was afforded a VA examination in August 2010.  It was noted that, although the appellant was pleasant in demeanor, the test results were inconsistent and did not appear to reflect maximal effort.  The appellant was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor inter-set reliability.  The appellant was able to answer questions without problems well below admitted thresholds.  Thus, the VA audiologist concluded that the test results were invalid and unreliable, and would not be reported.  It was also noted that the appellant was tested a few months prior in February 2010, the results of which indicated normal hearing bilaterally.  The appellant indicated normal hearing bilaterally upon separation in September 1990 and he denied hearing loss and ear trouble upon separation.  There were no complaints of hearing loss or tinnitus in his service records.  Thus, the VA examiner opined that it was less likely than not that any current hearing loss and tinnitus were related to his active service.

In his December 2010 Notice of Disagreement, the appellant reported that he had no problems with hearing prior to active duty and his post-service occupations did not contribute to him having problems with hearing.  He stated that, while on active duty, he worked in areas with planes and was exposed to constant, loud sounds daily.  He stated that after separation, he began to experience problems with hearing.  He contended that his two VA audiological examinations were inconsistent and unreliable.  He stated that a VA audiologist told him to raise his hand to affirm that he could hear a sound during testing even though he did not actually hear the sound.

A Statement in Support of Claim was received in May 2016.  The appellant stated that he has a lot of complications with his hearing, including not being able to hear what people are saying.  He reported that he taught himself to read lips in order to be able to carry on conversations.   

The appellant was afforded a VA examination in June 2016.  The claims file was reviewed.  Because test results were inconsistent, they did not appear to reflect the appellant's maximal effort, and there was poor inter-set reliability, the VA examiner stated that the test results were considered invalid and unreliable.  Thus, they were not reported.  It was noted that a February 2010 audiological examination showed normal hearing thresholds bilaterally.  An August 2010 VA examination resulted in inconsistent and unreliable results.  The VA examiner noted that service treatment records showed normal hearing thresholds throughout service, which indicated there was no acoustic damage while in service.  Hearing was still within normal limits in February 2010.  Today's examination results were inconsistent and unreliable; therefore, the examiner was unable to determine true thresholds.  However, because the appellant had normal hearing upon separation and in 2010, if he had a hearing loss disability today, it would have a delayed onset if it were related to his active service.

The VA examiner explained that the Institute of Medicine's 2006 report "Noise and Military Service-Implications for Hearing Loss and Tinnitus" states that there is no scientific basis upon which to conclude that a hearing loss, which appeared many year after noise exposure, could be causally related to that noise exposure if hearing was normal immediately after such exposure.  The VA examiner noted that this study remains the definitive scientific consensus regarding delayed-onset hearing loss.  Thus, the VA examiner opined that it was less likely than not that the appellant's claimed hearing loss was caused by or a result of military noise exposure.

	B.  Entitlement to service connection for hearing loss

The Board finds that the preponderance of the evidence is against the appellant's claimed bilateral hearing loss being caused by or incurred in his active service.  Although he now claims that his hearing loss began in service, his service treatment records reflect that he denied hearing problems at separation.  Moreover, his hearing acuity was tested and found to be within normal limits at separation.  The Board assigns far more probative weight to the contemporaneous record than to the remote recollections of the appellant, made in the context of a claim for monetary benefits.

Although the most probative evidence establishes that a sensorineural hearing loss disability was not present during the appellant's period of active service, nor is there any credible evidence that a sensorineural hearing loss disability was manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  In this case, however, the record preponderates against finding that any current hearing loss disability is causally related to his active service, to include claimed in-service acoustic trauma.

As set forth above, the August 2010 and June 2016 VA examiners both opined that it was less likely than not that any current hearing loss was related to his active service.  For the reasons expressed above, the Board finds that these opinions are well-reasoned and entitled to great probative weight.  There is no competent evidence which contradicts their conclusions or otherwise indicates that the appellant's claimed bilateral hearing loss was caused by or incurred in active service.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


